Citation Nr: 1013179	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized service with the "new" Philippine Scouts from 
August 1946 to March 1947.  This matter is before the Board 
of Veterans' Appeals (Board) from a June 2008 decisional 
letter of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appellant resides in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran died in March 2004; the immediate cause of 
death listed on his death certificate is cardiopulmonary 
arrest; respiratory failure, organic heart disease and 
chronic obstructive lung disease were listed as underlying 
causes; and renal failure was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

2.  During his lifetime the Veteran had not established 
service-connection for any disability.

3.  The Veteran's cardiopulmonary arrest, respiratory 
failure, organic heart disease, chronic obstructive lung 
disease, and renal failure were not manifested in service; 
cardiovascular-renal disease was not manifested in the first 
year following his separation from service; and the 
Veteran's death-causing disabilities are not shown to have 
been related to his service or to any event therein.

4.  The appellant did not file a claim for accrued benefits 
within one year of the Veteran's death; furthermore, at the 
time of the Veteran's death, there were no due, but unpaid, 
benefits to which the Veteran was entitled, and he did not 
have a claim pending before VA.   

CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).

2.  The appellant's claim for accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected claim; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The appellant was advised of VA's duties 
to notify and assist in the development of the claims prior 
to the initial adjudication.  A March 2008 letter explained 
the evidence necessary to substantiate her claim, the 
evidence VA was responsible for providing, and the evidence 
she was responsible for providing.  The March 2008 letter 
also provided a detailed explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  [As the Veteran did 
not have any service-connected disabilities, the question of 
how she could establish service connection based on an 
already service-connected disability is moot.]  She has had 
ample opportunity to respond/supplement the record.

The March 2008 letter informed the appellant that, due to a 
fire at the National Personnel Records Center (NPRC) in 
1973, many military records were damaged or destroyed to the 
point that they cannot be reconstructed.  The appellant was 
requested to complete and return a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, in order 
to reconstruct the Veteran's medical records.  In May 2008, 
VA was notified that the Veteran's records were fire 
related.  

In a case such as this where the Veteran's service records 
are unavailable, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

O'Hare does not raise a presumption that the missing medical 
records would, if they still existed, necessarily support 
the appellant's claims.  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of 
the doubt, to assist the appellant in developing the claims, 
and to explain its decision when the appellant's service 
treatment records have been destroyed.  See Ussery v. Brown, 
8 Vet. App. 64 (1995).  Similarly, case law does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46 (1996).

The June 2008 decisional letter advised the appellant to 
send the requested information as soon as she could or to 
contact VA if she needed assistance.  Despite being afforded 
multiple opportunities, to include by a February 2009 
letter, to submit a completed NA Form 13055, to date, no 
such information from the appellant has been received.  In 
written communications in May 2008, June 2008, April 2009, 
and June 2009 she indicated that she has no other 
information or evidence to give VA to substantiate her 
claim.  Notably, the March 2008 letter requested the 
appellant to complete and submit VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
doctors or health care providers who had treated her spouse.  
In June 2008, VA received a VA Form 21-4142, identifying 
treatment at Queen of Angels Hollywood Presbyterian Medical 
Center from 2003 thru March [redacted], 2004, the date of the 
Veteran's death.  Treatment records from this facility, 
received from the appellant in June 2008, reflect that the 
Veteran had recently undergone two-vessel stent replacement 
at St. Vincent Hospital and that he had been in and out of 
the hospital over the last several months due to chest pain 
as well as COPD (chronic obstructive pulmonary disease).  VA 
cannot secure records from these facilities without the 
appellant's releases.  Although she was given notice and 
opportunity, to provide such releases, she has not done so.  
Notably, it is not alleged that records from these 
facilities would contain information relating the causes of 
the Veteran's death to his service. 
Finally, VA has not sought a medical opinion in this matter.  
The Board finds that a medical opinion is not necessary.  
The Veteran had not established service connection for any 
disability.  With no competent evidence that any disease 
listed or identified as causing or contributing to cause his 
death was manifested in service (or during an applicable 
postservice presumptive period) or that any such disability 
might have been related to his service, the factual evidence 
of record provides no basis for seeking a medical advisory 
opinion in this matter.  Even the low threshold standard as 
to when a VA medical nexus opinion is necessary (outlined in 
Mclendon v. Nicholson, 20 Vet. App. 79 (2006)) is not met.  

The appellant has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection for the Cause of the Veteran's Death

The Veteran died in March 2004.  The immediate cause of 
death listed on his death certificate is cardiopulmonary 
arrest; respiratory failure, organic heart disease and 
chronic obstructive lung disease are listed as underlying 
causes; and renal failure is listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  During his lifetime, he had not 
established service connection for any disability.  

The Veteran's service treatment records (STRs) were 
apparently destroyed by the July 1973 fire at the facility 
storing such records; as noted above, the appellant has not 
submitted a completed NA Form 13055 to enable a search for 
alternate source STRs, if any.  

The Veteran's 2004 terminal hospitalization records show 
that, at the time of admission, he had been receiving 
physical therapy for polyneuropathy and generalized weakness 
secondary to steroids as well as COPD and organic heart 
disease.  He had recently undergone two-vessel stent 
replacement at St. Vincent Hospital, and had been in and out 
of the hospital over the last several months due to chest 
pain as well as COPD.  These records show that he had a long 
history of COPD, and had been a heavy smoker in the past.  
These records also show that he had multisystem disease with 
severe heart disease and lung disease.  These records are 
dated 57 years after the Veteran's discharge from service 
and are silent with respect to the initial clinical 
manifestation of his disabilities, including those that 
resulted in his death.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  It is not sufficient to show that a 
service-connected disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's 
death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection was warranted.

Service connection is warranted for disability resulting 
from disease or injury that was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

For certain chronic diseases (including cardiovascular-renal 
disease), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran died of cardiopulmonary arrest, respiratory 
failure, organic heart disease, chronic obstructive lung 
disease, and renal failure.  These disabilities are not 
shown to have been manifested in service, and 
cardiovascular-renal disease was not manifested in the first 
postservice year.  Consequently, service connection for the 
cause of the Veteran's death on the basis that the death-
causing diseases became manifest in service, or on a 
presumptive basis (under 38 U.S.C.A. § 1112) is not 
warranted.

Furthermore, there is no competent (medical) evidence of 
record that suggests that a listed cause of the Veteran's 
death might have been somehow otherwise related to his 
service.  The appellant has not submitted any medical 
opinion, treatise, or other competent evidence to the effect 
that the Veteran's cardiopulmonary arrest, respiratory 
failure, organic heart disease, chronic obstructive lung 
disease, or renal failure might be related to his service or 
to any event therein.  Consequently, service connection for 
the cause of the Veteran's death on the basis that the 
primary cause of his death was incurred or aggravated in 
service is not warranted.

Because the Veteran had not established service connection 
for any disability, there is no basis for considering 
whether a service connected disability contributed to cause 
his death.  See 38 C.F.R. § 3.312 (c).

The preponderance of the evidence is against the appellant's 
claim.  Accordingly, the reasonable doubt doctrine does not 
apply; the claim must be denied.

Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee 
was entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid . . . ."  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000 (a) (as amended 71 Fed. Reg. 
78368 (effective Jan. 29, 2007)).  An "[a]pplication for 
accrued benefits must be filed within one year after the 
date of death."  38 C.F.R. § 3.1000 (c).  In the case at 
hand, the Veteran died in March 2004 and the appellant filed 
her claim in March 2008.  Therefore, the appellant's claim 
for accrued benefits was not timely filed.

Moreover, in Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, "for a surviving spouse 
to be entitled to accrued benefits, the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing 
rating or decision."  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application."  Id. at 1300.  At the 
time of the Veteran's death, he was not receiving (entitled 
to receive) any periodic benefits from VA, and did not have 
a claim for such benefits pending.  

Consequently, the appellant's derivative claim for accrued 
benefits must be denied as a matter of law.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c); Jones, 136 F.3d .at 1299; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to accrued benefits is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


